



Exhibit 10.2
FORM OF
RESTRICTED UNIT AWARD AGREEMENT
under the
Oaktree Capital Group, LLC
2011 Equity Incentive Plan
(Class A Unit)
This Restricted Unit Award Agreement (as may be amended, modified, supplemented
or restated from time to time, this “Agreement”) is effective as of [ ] (the
“Effective Date”), by and between Oaktree Capital Group, LLC, a Delaware limited
liability company (the “Company”), and you (the “Participant”). Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Oaktree Capital Group, LLC Amended and Restated 2011 Equity
Incentive Plan (as amended, modified, supplemented or restated from time to
time, the “Plan”) and the Third Amended and Restated Operating Agreement of the
Company, dated as of August 31, 2011 (as amended, modified, supplemented or
restated from time to time, the “Operating Agreement”), as applicable. This
Agreement shall be deemed executed, accepted and agreed to by all parties hereto
upon the Participant’s acceptance of this Agreement by clicking on the “Accept”
button related to this Award in the Oaktree equity portal established to
facilitate the grant of Awards under the Plan (the “Oaktree Equity Portal”).
Recitals
Whereas, the Plan was adopted for purposes of promoting the long-term financial
interests and growth of the Company or a Subsidiary or Affiliate thereof
(individually, an “Oaktree Group Member” and, collectively, the “Oaktree Group”)
by, among other things, providing select investment professionals, employees,
directors, consultants and advisors of the Oaktree Group with equity-based
awards based upon Units (as defined under the Plan); and
Whereas, either the Committee authorized to administer the Plan by the Board or
the Board has approved the grant and issuance of the Granted Units (as defined
below) to the Participant pursuant to the Plan, subject to the terms and
conditions of the Grant Documents (as defined below).
Now, therefore, in consideration of the premises and the mutual agreements
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows:




--------------------------------------------------------------------------------





Agreement
1.Grant of Units. Subject to the terms and conditions of this Agreement, the
Operating Agreement and the other Grant Documents:
(a)the Company hereby grants and issues to the Participant, and the Participant
hereby accepts and receives from the Company, the number of Class A units of the
Company specified for the Participant on the Oaktree Equity Portal related to
this specific Award of public units next to the heading “Units Awarded” (the
“Granted Units”), which Granted Units shall have an aggregate Award Value
specified on the Oaktree Equity Portal related to this specific Award;
(b)if the Participant is not already a Member, then the Participant is hereby
admitted as a Member pursuant to Section 3.1 of the Operating Agreement;
(c)the Participant hereby acknowledges that he or she has received and has
reviewed carefully a copy of (i) the Operating Agreement, (ii) the Plan, (iii)
the Prospectus, dated March 30, 2016 to the Form S-8 Registration Statement
filed with the U.S. Securities and Exchange Commission (as amended, modified,
supplemented or restated from time to time, the “Prospectus”), and (iv) each
other agreement, instrument or document required by any Oaktree Group Member to
be executed and delivered by the Participant in connection with the transactions
contemplated by this Agreement (collectively, including this Agreement, the
Operating Agreement, the Plan and the Prospectus, as each such document may be
amended, modified, supplemented or restated in accordance with its respective
terms from time to time, the “Grant Documents”);
(d)if the Participant is not already a party to the Operating Agreement, then
the Participant hereby joins as a party to, and agrees to be bound by each and
every provision of, the Operating Agreement; and
(e)notwithstanding anything in the Plan or this Agreement to the contrary, the
Committee may, in its discretion and without the Participant’s consent, provide
at any time for (i) the assumption of the Granted Units by any Affiliate of the
Company, (ii) a mandatory exchange of Granted Units into, or a substitution of
such Granted Units for, units of another class of units issued by any Affiliate
of the Company having a value equivalent to the Fair Market Value of the Granted
Units at the time of such substitution or exchange, (iii) an acceleration of the
lapse of restrictions on the Granted Units or (iv) the cancellation of this
Award and the termination of the Granted Units hereunder in consideration of a
payment to the Participant, in cash or other units or property, or any
combination thereof, equal to the aggregate Fair Market Value of the Granted
Units at the time of such cancellation.   Payments to be made in connection with
the cancellation of any Granted Units may be subject to further vesting to the
extent the Granted Units were not previously vested.
2.Vesting of Units; Forfeiture.
(a)Each Granted Unit shall be unvested as of the Effective Date. [Insert
specific vesting schedule.]
(b)Forfeiture of Units. Except as otherwise determined by the Company, and
subject to Paragraph 2(c) below, if the Participant ceases to provide services
to the Oaktree Group for any reason or no reason at all (including termination
of such services by any Oaktree Group Member without Cause), then all unvested
Granted Units of the Participant shall be immediately and automatically
forfeited on the effective date the Participant ceases to provide services to
the Oaktree Group without any further action by any parties hereto. For the
avoidance of doubt, Granted Units forfeited pursuant to this Paragraph 2(b)
shall be immediately and automatically cancelled, and shall cease thereafter to
be outstanding, upon such forfeiture.
(c)Acceleration of Vesting. Notwithstanding Paragraph 2(b) above:


2

--------------------------------------------------------------------------------





(i)
for the avoidance of doubt, the Company may accelerate the vesting of any
Granted Unit, including by causing such Granted Unit to vest immediately and
automatically;

(ii)
if the Participant ceases to provide services to the Oaktree Group as a result
of his or her Incapacitation, all unvested Granted Units shall vest immediately
and automatically effective upon such Incapacitation; and

(iii)
[INCLUDE THE FOLLOWING CLAUSE GENERALLY FOR 4-YEAR VESTING GRANTS ONLY:] if (A)
the Participant permanently ceases to provide services to the Oaktree Group due
to the termination by the Oaktree Group of such services, (B) the Participant
has not engaged in Cause, (C) the Participant has delivered to the Oaktree
Group, within ten calendar days (or such longer period permitted by the Company)
after such cessation, an executed general release in form and substance
reasonably determined by the Company, fully and finally releasing all Oaktree
Group Members and all Oaktree Related Persons from all claims and other
liabilities whatsoever, and (D) the Participant does not subsequently seek to
revoke or otherwise repudiate or evade any of the provisions of such general
release (whether pursuant to any statutory revocation right or otherwise), then
all unvested Granted Units shall vest effective upon such permanent cessation.

3.Book Entry; Designated Unit Holding Accounts. The Granted Units shall be
evidenced by uncertificated securities registered or recorded in records
maintained by or on behalf of the Company, and the Company shall cause any
Granted Unit that may be deliverable hereunder to be entered in such records as
owned by the Participant as of the Effective Date. The Granted Units shall be
held in such accounts or in such other manner at or with such brokerage firms,
stock transfer agents and other institutions as are determined by the Company in
its sole and absolute discretion (such accounts or manner, the “Designated Unit
Holding Accounts”, and such firms, agents and institutions, the “Designated Unit
Holding Firms”). Without the need for any further actions or authorizations from
the Participant or his or her transferees, the Company and its designees shall
be entitled at any time to give such instructions to the Designated Unit Holding
Firms and other third parties with respect to the Designated Unit Holding
Accounts as the Company or such designee determines in its sole and absolute
discretion to (a) permit the Company to take such actions as are permitted under
Paragraph 4 below, (b) prevent, restrict or limit (i) the Disposition of any
unvested Granted Unit or (ii) the Disposition of any vested Granted Unit in
violation of any applicable law, Paragraph 12 below, or the terms and conditions
of any other agreement or instrument applicable to such vested Granted Unit, and
(c) enable any Oaktree Group Member to deduct or withhold any amount to which
such Oaktree Group Member is entitled to deduct or withhold pursuant to
Paragraph 13 below.
4.Participant’s Obligation to Pay Taxes.
(a)The Participant shall be responsible for any and all taxes relating to the
Granted Units, including amounts due upon the vesting of any Granted Units or
relating to allocations of income with respect to the Granted Units. Without
limiting Section 8.4 of the Operating Agreement and Section 15(c) of the Plan,
the Participant hereby agrees that the Company has the right (i) to require
reimbursement from the Participant of any such taxes that are paid by the
Company, (ii) to deduct any such taxes (A) from any payment of any kind
otherwise due to the Participant, including as necessary, appropriate, advisable
or convenient to satisfy any foreign, U.S. federal, state or local withholding
tax requirements and (B) from payments receivable by the Participant under the
Grant Documents, and (iii) to cause the sale of any portion of Participant’s
Granted Units for purposes of payment or satisfaction of any such taxes
(including by instructing the Designated Unit Holding Firms to sell
Participant’s Granted Units for purposes of payment or satisfaction of any such
taxes). The


3

--------------------------------------------------------------------------------





Participant hereby authorizes the Designated Unit Holding Firms, if so
instructed by the Company, to sell Granted Units for purposes of covering any
such taxes and deliver the proceeds of any such sale to the Company for payment
of any such taxes. As security for the full, prompt and complete payment and
performance when due of all of the Participant’s obligations under this
Paragraph 4 (including its obligation to reimburse the Company for any such
taxes that are paid by the Company), the Participant hereby unconditionally and
irrevocably grants to the Company a security interest in the Granted Units and
on all proceeds directly or indirectly receivable by the Company in respect of
the Granted Units (including any distributions by the Company to the Participant
in respect of the Granted Units and any proceeds receivable by the Participant
in connection with the sale of the Granted Units). The Participant shall take
such actions as the Company may request from time to time to perfect or enforce
such security interest and to otherwise maintain such security interest as a
first priority lien in favor of the Company.
(b)Without limiting the generality of Paragraph 4(a) above, the Company may, in
its sole and absolute discretion, permit the Participant to satisfy, in whole or
in part, the foregoing withholding liability by (i) the delivery of Mature
Units, of the same type of Units as are subject to this Agreement, owned by the
Participant having a Fair Market Value equal to such withholding liability and
any follow-on tax obligations incurred as a result of the disposition of such
Mature Units to the Company, or any of its subsidiaries on behalf of the
Company, as applicable, (ii) having the Company or any of its subsidiaries,
deliver in settlement of the Granted Units the number of vested Granted Units,
less a number of Granted Units with a Fair Market Value equal to such
withholding liability or (iii) the use of any other method as the Company may
permit, in its sole discretion, in each case, with all tax calculations and
valuations to be undertaken by the Company in good faith and in its sole and
absolute discretion; provided that the mechanisms described in the foregoing
clauses (i), (ii) and (iii) shall only be available to the Participant if and to
the extent the Participant has notified the Company of his or her desire to use
one of the available mechanisms within such time period as the Company may
require from time to time before the date on which the applicable Granted Units
become vested Granted Units.
5.Certain Representations, Warranties, Covenants and Agreements. As an essential
inducement to the Company to grant and issue the Granted Units to the
Participant, the Participant hereby represents and warrants to the Oaktree Group
as follows:
(a)Authority and Capacity. The Participant has the legal capacity to agree to,
execute and deliver each Grant Document and to perform all of his or her
obligations thereunder. The Participant shall be deemed to have duly executed
and delivered this Agreement upon accepting its terms on the Oaktree Equity
Portal, and each Grant Document constitutes the legal, valid and binding
obligation of the Participant, enforceable against the Participant in accordance
with their respective terms.
(b)No Conflict; Satisfaction of Conditions to Membership Transactions. Neither
the execution, acceptance and delivery by the Participant of any Grant Document,
nor the performance by the Participant of his or her obligations thereunder,
violates, conflicts with or constitutes a default or breach under, or will
violate, conflict with or constitute a default or breach under any applicable
law or any contract, indenture, agreement, instrument or mortgage binding on the
Participant or any of his or her properties. To the best knowledge of the
Participant, neither the grant and issuance of the Granted Units to the
Participant, nor the ownership by the Participant of the Granted Units, nor the
status of the Participant as a Member:
(i)
would reasonably be expected to result in the violation by the Company or any
other Oaktree Related Person (as defined below) of any applicable law, including
any applicable U.S. federal or state securities laws;



4

--------------------------------------------------------------------------------





(ii)
would reasonably be expected to terminate the existence or qualification of the
Company under the laws of any jurisdiction;

(iii)
would reasonably be expected to cause the Company to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
U.S. federal income tax purposes (to the extent not already so treated or
taxed); or

(iv)
would reasonably be expected to subject the Company or any other Oaktree Related
Person to any material regulatory requirement to which it, he or she otherwise
would not be subject, including any requirement that the Company register as an
investment company under the Investment Company Act or as a result of all or any
portion of the Company’s assets becoming or being deemed to be “plan assets” for
purposes of the U.S. Employee Retirement Income Security Act of 1974, as
amended.

(c)Suitability. The Participant meets all suitability standards or eligibility
requirements imposed by the jurisdiction of his or her residence for his or her
acquisition of the Granted Units pursuant to the Grant Documents. The
Participant has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of an investment in
the Granted Units and protecting his or her own interests in connection with
such investment.
(d)Access to Information. The Participant (i) has been provided with ample
opportunity to discuss each Grant Document, the Granted Units and the Oaktree
Business (as defined below) with the Company and to ask the Company such
questions regarding each Grant Document, the Granted Units and the Oaktree
Business, and to receive such answers to such questions and such other
information, as the Participant deems necessary, appropriate or advisable, and
(ii) has been provided with ample opportunity to consult with such legal, tax,
financial and other advisors of the Participant regarding each Grant Document,
the Granted Units and the Oaktree Business as the Participant deems necessary,
appropriate or advisable. The Participant has a preexisting business
relationship with the senior executives of the Oaktree Group, and such business
relationship is of a nature and duration so as to enable the Participant to be
aware of their character, business acumen and general business and financial
circumstances.
(e)Independent Investment Decision. The Participant is relying on his or her own
independent investigation and the information contained in the Grant Documents,
and the Participant is not relying on any Person (other than his or her own
legal, tax, financial and other advisors) or any representation or warranty made
by any Oaktree Related Person, in each case, in deciding to own and hold the
Granted Units. Without limiting the foregoing, no representation or warranty has
been made to the Participant by any Oaktree Related Person as to the existing
value or the future performance of the Oaktree Business.
(f)Investment Intent. The Participant will own and hold the Granted Units for
his or her own account, as a principal, for investment purposes only, and not
with a view to, or for, resale or distribution, in whole or in part. No other
Person has a direct or indirect beneficial interest in the Granted Units (other
than, if the Participant is a married natural person acquiring the Granted Units
as community property, the community property interest of the Participant’s
spouse). The Participant is not acting as an agent, representative, intermediary
or nominee, or in any similar capacity, for or on behalf of any other Person
with respect to any Granted Units.
(g)Tax Consequences. The Participant understands that his or her ownership of
the Granted Units may cause him or her adverse tax consequences, including the
realization of taxable income without receiving cash distributions to pay the
required tax thereon. For example, the


5

--------------------------------------------------------------------------------





Participant may be taxed upon the vesting of the Granted Units on the value of
the vesting Granted Units. Moreover, although it is contemplated that the
Company will make cash distributions in respect of the Granted Units from time
to time, the Participant understands that there is no obligation for the Company
to make any distribution (including tax distributions) to its Members (including
the Participant). The Participant further understands that even if the Company
were to make cash distributions from time to time, there is no assurance that
such cash distributions will be made in sufficient amounts or at an opportune
time so as to enable the Participant to pay in a timely manner any taxes that
the Participant may be required to pay in respect of the Granted Units. The
Participant has sufficient liquid resources to pay all taxes that the
Participant may be required to pay in respect of the Granted Units, including
all taxes arising from the vesting of the Granted Units or allocations of
taxable income of the Company to the Participant with respect to the Granted
Units. The Participant has reviewed his or her investment in the Granted Units
with his or her tax advisors and has not received or relied upon any tax advice
from any Oaktree Related Person. No Oaktree Related Person has made any
representation or warranty (and shall not otherwise be liable to the
Participant) as to the tax treatment of vesting, allocations or distributions
with respect to the Granted Units under applicable law.
(h)IRS 83(b) Election for non-U.S. Citizens. If the Participant is not a citizen
or permanent resident of the United States, the Participant hereby (i) agrees
that, no later than 30 calendar days after the Effective Date, he or she will
(A) file an election under Section 83(b) of the U.S. Internal Revenue Code of
1986, as amended (the “Code”), with respect to the Granted Units and (B) provide
a copy of such election to the Chief Financial Officer of the Company or his or
her designee, and (ii) confirms and acknowledges that he or she has filed an
election under Section 83(b) of the Code with respect to any other Units
previously granted to the Participant prior to the Effective Date.
(i)Understanding of Grant Documents. The Participant understands each provision
of each Grant Document and the terms and conditions of the Granted Units.
Without limiting the foregoing, the Participant understands that:
(i)
the Participant has irrevocably constituted and appointed the Company as the
true and lawful attorney-in-fact and agent of the Participant as set forth in
Section 2.6 of the Operating Agreement for the purposes set forth therein;

(ii)
the Operating Agreement permits the Company to issue, at any time and from time
to time, without the approval of the Participant or the need to notify the
Participant, additional Units on such terms and conditions as the Company may
determine, including Units that may be senior or superior to, or of a different
class from, the Granted Units;

(iii)
the Participant does not have any preemptive rights, right of first refusal,
right of first offer or other right of participation with respect to any
issuances of any Units, and such issuances are expected to have a dilutive
effect on the Participant’s interest in the Company;

(iv)
amounts distributable to the Participant in respect of the Granted Units are
subject to withholding pursuant to Section 8.4 of the Operating Agreement; and

(v)
the Participant is subject to certain minimum retained ownership requirements
with respect to the Participant’s ability to exchange or sell any Granted Units
as set forth in Paragraph 12 below; and

(vi)
the Participant is subject to the protective covenants set forth in Paragraph 11
below, which includes covenants and prohibitions to which the Participant will



6

--------------------------------------------------------------------------------





continue to be bound after the Participant ceases to provide services to the
Oaktree Group.
The Participant has given careful consideration to all of the provisions of the
Grant Documents. For the avoidance of doubt, and without limiting the
immediately preceding sentence, the Participant (x) has given careful
consideration to the restraints imposed upon him or her under the Grant
Documents, (y) is in full accord as to the necessity of such provisions, and (z)
understands that his or her agreement to be bound by each such provision is an
essential inducement to the Company to grant and issue the Granted Units to the
Participant.
If the Participant becomes aware that any representation or warranty made by him
or her in any Grant Document would be incorrect in any material respect if such
representation or warranty were to be made as of any subsequent date, or that
the Participant is unable fulfill or perform in any material respect any of his
or her covenants or agreements in any Grant Document, the Participant shall
promptly notify the Company of such inaccuracy or inability.
6.Incorporation of Operating Agreement Provisions. The provisions of Article XIV
of the Operating Agreement (other than Section 14.4 of the Operating Agreement)
are hereby incorporated herein by reference and shall apply mutatis mutandis to
this Agreement. Without limiting the foregoing:
(a)this Agreement may be amended, modified, or waived with the written consent
of the Company; provided that if any such amendment, modification, or waiver
would adversely affect the Participant in any material respect, such amendment,
modification, or waiver shall also require the written consent of the
Participant; provided further that, for the avoidance of doubt, the Operating
Agreement may be amended, modified and waived pursuant to Article X and Section
11.5 of the Operating Agreement, and the Plan may be amended, modified and
waived pursuant to Section 14(a) of the Plan, and any such amendment,
modification and waiver of the Operating Agreement or the Plan shall be
effective with respect to the Granted Units (and shall not be deemed to be an
amendment, modification or waiver of this Agreement for purposes of the
immediately preceding proviso or otherwise);
(b)any notice that is required or permitted hereunder to be given to any party
hereto shall be given pursuant to Section 14.1 of the Operating Agreement; and
(c)in accordance with Section 14.8 of the Operating Agreement, this Agreement
shall be construed and enforced, along with any rights, remedies, or obligations
provided for hereunder, in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed entirely within the State of
Delaware by residents of the State of Delaware; provided that the enforceability
of Paragraph 7 below shall be governed by the Federal Arbitration Act, 9 U.S.C.
Section 1 et seq., and not the laws of the State of Delaware.
7.Arbitration of Disputes.
(a)Any and all disputes, claims or controversies arising out of or relating to
this Agreement, including any and all disputes, claims or controversies arising
out of or relating to (i) the Company, (ii) the Participant’s rights and
obligations hereunder, (iii) the validity or scope of any provision of this
Agreement, (iv) whether a particular dispute, claim or controversy is subject to
arbitration under this Paragraph 7, and (v) the power and authority of any
arbitrator selected hereunder, that are not resolved by mutual agreement shall
be submitted to final and binding arbitration before Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) pursuant to the Federal Arbitration Act, 9
U.S.C. Section 1 et seq. Either the Company or the Participant may commence the
arbitration process by filing a written demand for arbitration with JAMS and
delivering a copy of such demand to the other party or parties to the
arbitration in accordance with the notice procedures set forth in Section 14.1
of the Operating Agreement. The arbitration shall take place in Wilmington,
Delaware,


7

--------------------------------------------------------------------------------





and shall be conducted in accordance with the provisions of JAMS Streamlined
Arbitration Rules and Procedures in effect at the time of filing of the demand
for arbitration. The parties to the arbitration shall cooperate with JAMS and
each other in selecting an arbitrator from JAMS’ panel of neutrals and in
scheduling the arbitration proceedings. The arbitrator selected shall be neutral
and a former Delaware chancery court judge or, if such judge is not available, a
former U.S. federal judge with experience in adjudicating matters under the law
of the State of Delaware; provided that if no such person is both willing and
able to undertake such a role, the parties to the arbitration shall cooperate
with each other and JAMS in good faith to select such other person as may be
available from a JAMS’ panel of neutrals with experience in adjudicating matters
under the law of the State of Delaware. The parties to the arbitration shall
participate in the arbitration in good faith. The Company shall pay those costs,
if any, of arbitration that it must pay to cause this Paragraph 7 to be
enforceable, and all other costs of arbitration shall be shared equally between
the parties to the arbitration.
(b)No party to the arbitration shall be entitled to undertake discovery in the
arbitration; provided that, if discovery is required by applicable law,
discovery shall not exceed (i) one witness deposition plus the depositions of
any expert designated by the other party or parties, (ii) two interrogatories,
(iii) ten document requests, and (iv) ten requests for admissions; provided
further that additional discovery may be permitted to the extent such additional
discovery is required by applicable law for this Paragraph 7 to be enforceable.
The arbitrator shall have no power to modify any of the provisions of this
Agreement, to make an award or impose a remedy that, in each case, is not
available to the Delaware chancery court or to make an award or impose a remedy
that was not requested by a party to the dispute, and the jurisdiction of the
arbitrator is limited accordingly. To the extent permitted by law, the
arbitrator shall have the power to order injunctive relief, and shall
expeditiously act on any petition for such relief.
(c)The provisions of this Paragraph 7 may be enforced by any court of competent
jurisdiction, and, to the extent permitted by law, the party seeking enforcement
shall be entitled to an award of all costs, fees and expenses, including
attorneys’ fees, to be paid by the party against whom enforcement is ordered.
Notwithstanding any provision of this Agreement to the contrary, any party to an
arbitration pursuant to this Paragraph 7 shall be entitled to seek a restraining
order or injunction in any court of competent jurisdiction to prevent any
violation of the provisions of this Agreement pending a final determination on
the merits by the arbitrator, and each party hereby consents that such a
restraining order or injunction may be granted without the necessity of posting
any bond.
(d)The details of any arbitration pursuant to this Paragraph 7, including the
existence or outcome of such arbitration and any information obtained in
connection with any such arbitration, shall be kept strictly confidential and
shall not be disclosed or discussed with any person not a party to the
arbitration; provided that such party may make such disclosures as are required
by applicable law or legal process; provided further that such party may make
such disclosures to its, his or her attorneys, accountants or other agents and
representatives (including, in the case of the Company, the officers, directors
and employees of any Oaktree Group Member) who reasonably need to know the
disclosed information in connection with any arbitration pursuant to this
Paragraph 7 and who are obligated to keep such information confidential to the
same extent as such party. If a party to an arbitration receives a subpoena or
other request for information from a third party that seeks disclosure of any
information that is required to be kept confidential pursuant to the prior
sentence, or otherwise believes that it, he or she may be required to disclose
any such information, such party shall (i) promptly notify the other party to
the arbitration and (ii) reasonably cooperate with such other party in taking
any legal or otherwise appropriate actions, including the seeking of a
protective order, to prevent the disclosure, or otherwise protect the
confidentiality, of such information.


8

--------------------------------------------------------------------------------





(e)For the avoidance of doubt, (i) any arbitration pursuant to this Paragraph 7
shall not include any disputes, claims or controversies that do not arise out of
or relate to this Agreement, and (ii) any arbitration pursuant to this Paragraph
7 of disputes, claims or controversies arising out of or relating to this
Agreement is intended to be separate and distinct proceeding from any
arbitration or other adjudication of disputes, claims or controversies between
any Oaktree Group Member and the Participant that do not arise out of or relate
to this Agreement.
8.Entire Agreement. The Grant Documents constitute the entire agreement among
the parties hereto with respect to the subject matter hereof, and supersede any
prior agreement or understanding among them with respect to such matter;
provided that in the event of any conflict between the Operating Agreement or
the Plan, on the one hand, and this Agreement, on the other hand, this Agreement
shall prevail.
9.Interpretation and Certain Definitions.
(a)All ambiguities shall be resolved without reference to which party may have
drafted this Agreement. All article, paragraph or section headings or other
captions in this Agreement are for convenience only, and they shall not be
deemed part of this Agreement and in no way define, limit, extend or describe
the scope or intent of any provisions hereof. Unless the context clearly
indicates otherwise: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) provisions apply to successive events and transactions; (iv)
each definition herein includes the singular and the plural; (v) each reference
herein to any gender includes the masculine, feminine, and neuter where
appropriate; (vi) the word “including” when used herein means “including, but
not limited to,” and the word “include” when used herein means “include, without
limitation”; and (vii) references herein to specified paragraph numbers refer to
the specified paragraph of this Agreement. The words “hereof,” “herein,”
“hereto,” “hereby,” “hereunder,” and derivative or similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
words “applicable law” and any other similar references to the law include all
applicable statutes, laws (including common law), treaties, orders, rules,
regulations, determinations, orders, judgments, and decrees of any Governmental
Authority. The abbreviation “U.S.” refers to the United States of America. All
monetary amounts expressed herein by the use of the words “U.S. dollar” or “U.S.
dollars” or the symbol “$” are expressed in the lawful currency of the United
States of America. The words “foreign” and “domestic” shall be interpreted by
reference to the United States of America.
(b)Nothing in this Agreement is intended to confer upon the Participant any
right or privilege that is in addition, or otherwise more favorable, to the
rights and privileges generally enjoyed by the other Members under the Operating
Agreement, except to the extent such additional or more favorable right or
privilege is expressly and intentionally conferred under this Agreement;
provided that the Granted Units shall be subject to such Unit Designations as
the Company determines to be applicable for purposes of implementing one or more
of the provisions of Paragraph 11 or 12 below.
(c)“Award Units” means, collectively, all Units (including Granted Units, OCGH
limited partner units, and Class A units of the Company) granted, awarded or
otherwise issued to the Participant by any Oaktree Group Member, whether before,
on or after the Effective Date, as determined by the Company.
(d) “Award Value” means, (i) with respect to any Award Unit that was granted,
awarded or issued on or prior to December 31, 2007, zero, (ii) with respect to
any Award Unit that was granted, awarded or issued between January 1, 2008 and
December 31, 2013, the amount equal to the last reported sale price at which a
Class A unit of the Company was actually traded on the Primary Exchange on or
prior to the date as of which such Award Unit is granted, awarded or issued, and
(iii) except as otherwise provided in any applicable unit designation, award
agreement, or other written agreement or instrument applicable to such Award
Unit, as determined by the Company, with respect


9

--------------------------------------------------------------------------------





to any Award Unit that is granted, awarded or issued on or after January 1,
2014, the amount determined by the Company to be the value of such Award Unit as
communicated (whether pursuant to a grant or award agreement, any announcement
or notification by any Oaktree Group Member, the Oaktree Equity Portal or
otherwise) to the Participant in connection with such issuance; provided that,
in the absence of any such determination, then the Award Value of such Award
Unit shall be the amount equal to the average daily closing sale price at which
the Class A units of the Company are actually traded on the Primary Exchange for
the 20 trading days (or such other number of trading days that the Company
selects in its sole discretion) prior to the date such Award Unit is granted,
awarded or issued (or such other date that the Company selects in its sole
discretion).
(e)“Cause” means, with respect to the Participant, the occurrence of any of the
following events during the Participant’s provision of services to the Oaktree
Group (regardless whether the occurrence is discovered before or after the
Participant’s cessation of services to the Oaktree Group):  (i) gross negligence
or misconduct detrimental to an Oaktree Group Member, (ii) material breach of
this Agreement or any other agreement between the Participant and an Oaktree
Group Member, (iii) violation of any applicable regulatory rule or regulation,
(iv) conviction of, or entry of a guilty plea or of no contest to, a felony
(other than a motor-vehicle-related felony for which no custodial penalty is
imposed), (v) entry of an order issued by any court or regulatory agency
removing the Participant as an officer of an Oaktree Group Member or prohibiting
the Participant from participation in the conduct of the affairs of an Oaktree
Group Member, or (vi) fraud, theft, misappropriation or dishonesty by the
Participant relating to an Oaktree Group Member, including any theft of funds.
(f)“Confidential Information” means any information concerning the employees,
organization, business or finances of any Oaktree Group Member, any Fund or any
third party (including any client, investor, partner, portfolio company,
customer, vendor, or other person) with which an Oaktree Group Member or a Fund
is engaged or conducts business, including business strategies, operating plans,
acquisition strategies (including the identities of, and any other information
concerning, possible acquisition candidates), financial information, valuations,
analyses, investment performance, market analysis, acquisition terms and
conditions, personnel, compensation and ownership information, know-how,
customer lists and relationships, the identity of any client, investor, partner,
portfolio company, customer vendor or other third party, and supplier lists and
relationships, as well as all other secret, confidential or proprietary
information belonging to any Oaktree Group Member or any Fund; provided that
Confidential Information shall not include any information generally known to
the public other than as a result of a disclosure by the Participant in
violation of any confidentiality obligation owed to any Oaktree Group Member.
(g)“Competitive Business” means any business that is competitive with the
business of any Oaktree Group Member (including raising, organizing, managing or
advising any fund or separate account having an investment strategy in any way
competitive with any of the funds or separate accounts managed by any Oaktree
Group Member).
(h)“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
(i)“Cumulative Award Value” means the cumulative total of all of the Award
Values attributable to all of the Award Units, regardless of whether any such
Award Unit is (i) then held by the Participant, (ii) vested or unvested, or
(iii) subsequently forfeited, redeemed, exchanged, or Disposed.
(j)“Fund” means any limited partnership, limited liability company, group trust,
mutual fund, investment company or other entity, or any investment account,
which is managed or Controlled


10

--------------------------------------------------------------------------------





by any Oaktree Group Member or by an entity Controlled by any Oaktree Group
Member, as determined by the Company.
(k)“Incapacitation” means, with respect to the Participant, the earliest to
occur of (i) the death of the Participant, or (ii) as determined by the Company,
the Participant’s substantial inability to perform services to the Oaktree Group
in the Participant’s normal and regular manner by reason of illness or other
physical or mental disability for a period of at least 90 consecutive calendar
days or an aggregate of 180 calendar days in any 360-day period (or such other
longer or shorter period as the Company may select).
(l)“Intellectual Property” means (i) any and all investment or trading, records,
agreements or data; (ii) any and all financial and other analytic models,
records, data, methodologies or software; (iii) any and all investment advisory
contracts, fee schedules and investment performance data; (iv) any and all
investment agreements, limited partnership agreements, subscription agreements,
private placement memorandums and other offering documents and materials; (v)
any and all client, investor or vendor lists, records or contact data; (vi) any
and all other documents, records, materials, data, trade secrets and other
incidents of business carried on by any Oaktree Group Member (whether, for the
avoidance of doubt, on behalf of itself, on behalf of any Fund, or otherwise) or
learned, created, developed or carried on by any employee of any Oaktree Group
Member (in whatever form, including print, computer file, diskette or
otherwise); and (vii) all trade names, service marks and logos under which any
Oaktree Group Member does business (whether, for the avoidance of doubt, on
behalf of itself, on behalf of any Fund, or otherwise), and any and all
combinations and variations thereof and all related logos.
(m)“Oaktree Business” means the business and operations of the Oaktree Group,
including the organization, investment objectives, expenses, operational
structure, management structure and other material details of the Oaktree Group.
(n)“Oaktree Related Person” means (i) any Oaktree Group Member, (ii) the current
and former senior executives, officers, directors, employees and duly authorized
agents and representatives of any Oaktree Group Member, and (iii) the current
and former direct and indirect shareholders, partners, members and equityholders
of any Oaktree Group Member (other than the current and former direct and
indirect shareholders, partners, members and equityholders of the Company, who
are not otherwise included in either of the foregoing clause (i) or (ii)).
(o)“OCGH” means Oaktree Capital Group Holdings, L.P., a Delaware limited
partnership.
(p)“OCGH LPA” means the Fifth Amended and Restated Limited Partnership Agreement
of OCGH, dated as of November 10, 2015, as amended, modified, supplemented or
restated from time to time.
(q)“Person” means an individual, a general partnership, a limited partnership, a
limited liability company, an association, a joint venture, a corporation, a
business, a trust, an unincorporated organization, any other entity or a
government or any department, agency, authority, instrumentality or political
subdivision thereof.
(r)“Post-2013 Award Unit” means any Award Unit that is granted, awarded or
issued on or after January 1, 2014, except to the extent the Company in its sole
and absolute discretion determines not to treat any such Award Unit as a
Post-2013 Award Unit.
(s)“Post-2013 Award Value” means the cumulative total of all of the Award Values
attributable to all Post-2013 Award Units, regardless of whether any such Award
Unit is (i) then held


11

--------------------------------------------------------------------------------





by the Participant, (ii) vested or unvested, or (iii) subsequently forfeited,
redeemed, exchanged, or Disposed.
(t)“Primary Exchange” means, as of any time, the securities exchange,
over-the-counter market or trading platform on which the Class A units of the
Company are primarily traded during such time, as determined by the Company. The
Primary Exchange as of the Effective Date is the New York Stock Exchange.
(u)“Restricted Period” means the longest of: (i) in the case the Participant
held at least 500,000 Award Units as of May 25, 2007 (before giving effect to
the Secondary Offering) or at any point in time thereafter, one year following
the date he or she ceases to provide services to the Oaktree Group for any
reason (other than the termination of such services by the Oaktree Group without
Cause); (ii) in the case the Participant held at least 250,000 Award Units but
fewer than 500,000 Award Units as of May 25, 2007 (before giving effect to the
Secondary Offering) or at any point in time thereafter (but who has never held
more than 499,999 Award Units), six months following the date he or she ceases
to provide services to the Oaktree Group for any reason (other than the
termination of such services by the Oaktree Group without Cause); (iii) in the
case the Participant held at least 100,000 Award Units as of May 25, 2007 but
fewer than 250,000 Award Units (before giving effect to the Secondary Offering)
or at any time thereafter (but who has never held more than 249,999 Award
Units), three months following the date he or she ceases to provide services to
the Oaktree Group for any reason (other than the termination of such services by
the Oaktree Group without Cause); (iv) in the case the Participant’s Cumulative
Award Value is at least $3,000,000 at any point in time after May 25, 2007, one
year following the date he or she ceases to provide services to the Oaktree
Group for any reason (other than the termination of such services by the Oaktree
Group without Cause); (v) in the case the Participant’s Cumulative Award Value
is at least $1,500,000 but less than $3,000,000 at any point in time after May
25, 2007 (but whose Cumulative Award Value has never equaled or exceeded
$3,000,000), six months following the date he or she ceases to provide services
to the Oaktree Group for any reason (other than the termination of such services
by the Oaktree Group without Cause); and (vi) in the case the Participant’s
Cumulative Award Value is at least $500,000 but less than $1,500,000 at any
point in time after May 25, 2007 (but whose Cumulative Award Value has never
equaled or exceeded $1,500,000), three months following the date he or she
ceases to provide services to the Oaktree Group for any reason (other than the
termination of such services by the Oaktree Group without Cause). For the
avoidance of doubt, in the event more than one period described in foregoing
clauses (i) through (vi) is applicable to the Participant, the Restricted Period
shall be the longest of such periods. Notwithstanding the foregoing clauses (i)
through (vi), for the avoidance of doubt, the Participant shall be bound by any
longer Restricted Period to which he or she has agreed or may agree pursuant to
any written agreement with any Oaktree Group Member (whether executed before, on
or after the Effective Date).
(v)“Secondary Offering” means the purchase of certain Oaktree Operating Group
Units on May 25, 2007 in connection with the offer and sale by the Company of
Class A units and the related transactions thereto.
(w)This Agreement is intended to constitute an “Award agreement” for purposes of
the Plan. The Granted Units are intended to constitute an “Award” for purposes
of the Plan.


12

--------------------------------------------------------------------------------





10.Further Assurances. The Participant and his or her transferees shall take all
actions that may be reasonably requested by the Company from time to time,
including by executing and delivering all agreements, instruments and documents
that may be reasonably requested by the Company, to carry out the purposes of
the Grant Documents. Without limiting the immediately preceding sentence, the
Participant or his or her transferees shall execute and deliver such
instructions, confirmations and powers of attorney with respect to the
Designated Unit Holding Accounts for purposes consistent with Paragraph 3 above.
11.Protective Covenants.
(a)Certain Acknowledgments. The Participant hereby acknowledges and agrees that:
(i)
the business of the Company and the Oaktree Group is of a special, unique,
unusual, extraordinary and specialized character;

(ii)
the Participant has contributed valuable consideration to the Company or its
predecessor in exchange for the Participant’s Units;

(iii)
any damage to the business and goodwill of the Company would diminish the value
of the Granted Units and the other Units (if any) that the Participant may own);

(iv)
the Company and the Oaktree Group possess and will continue to possess
information that has been created, discovered or developed by, or otherwise
become known to them (including information created, discovered or developed by,
or made known to, the Participant), which information has commercial value in
the business in which the Oaktree Group is engaged and is treated by the Oaktree
Group as Confidential Information, as a trade secret, as Intellectual Property
or as proprietary information;

(v)
the provisions of this Paragraph 11 are (A) in anticipation of, (B) reasonable
in all respects, and (C) necessary to protect the goodwill, business,
confidential information, trade secrets, intellectual property or any other
proprietary information of the Company, the Oaktree Group and the Funds, as well
as to protect the value of the Participant’s and the other Members’ interest in
the Company, in each case, from the irreparable damage that could be caused to
each of them by the Participant upon or after the Participant’s disassociation
from the Company;

(vi)
the Participant desires to further the long-term success of the Company, the
Oaktree Group and the Funds, including because such success is expected to
enhance the value of the Granted Units and the other Units (if any) that the
Participant may own;

(vii)
it is in the Participant’s own best interests, including to protect the value of
the Granted Units and the other Units (if any) that the Participant may own and
to further the long-term success of the Company, the Oaktree Group and the
Funds, for the Participant to agree to be bound by the provisions of this
Paragraph 11 as a condition to his or her receipt of the Granted Units; and

(viii)
the Participant is not required to become a party to this Agreement, acquire an
interest in the Company or make an investment in the Company.

(b)Commitment. The Participant hereby agrees that for so long as the Participant
provides services to an Oaktree Group Member, the Participant shall devote
substantially all of the Participant’s


13

--------------------------------------------------------------------------------





business time, skill, energy and attention to his or her responsibilities with
respect to the business of such Oaktree Group Member in a diligent manner.
(c)Confidential Information, Intellectual Property and Proprietary Information.
(i)
The Participant shall not, without the prior express written consent of the
Company, (i) use for the benefit of the Participant, use to the detriment of any
Oaktree Group Member or Fund, or disclose, at any time (including while
providing services to the Oaktree Group), in each case, unless and to the extent
required by law or as required in the performance of the Participant’s services
to an Oaktree Group Member, any Confidential Information, or (ii) remove or
retain, upon the Participant ceasing to provide services to the Oaktree Group
for any reason, any document, paper, electronic file or other storage medium
containing or relating to any Confidential Information, any Intellectual
Property or any physical property of any Oaktree Group Member.

(ii)
The Participant hereby agrees to deliver to the Oaktree Group on the date the
Participant ceases to provide services to the Oaktree Group for any reason, or
promptly at any other time that any Oaktree Group Member may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) within the
Participant’s possession or control that contain any Confidential Information or
any Intellectual Property.

(iii)
The Participant hereby agrees that any and all Intellectual Property is and
shall be the exclusive property of the Oaktree Group for the Oaktree Group’s
sole use. In addition, the Participant hereby acknowledges and agrees that the
investment performance of the funds and accounts managed by any Oaktree Group
Member is attributable to the efforts of the team of professionals of the
Oaktree Group and not to the efforts of any single individual, and that,
therefore, the performance records of the funds and accounts managed by any
Oaktree Group Member are and shall be the exclusive property of the Oaktree
Group. The Participant hereby agrees that the Participant, whether during or
after the Participant’s provision of services to any Oaktree Group Member, shall
not use or disclose any Intellectual Property, including the performance records
of the funds and accounts managed by any Oaktree Group Member without the prior
written consent of the Company, except in the ordinary course of the
Participant’s services to an Oaktree Group Member.

(iv)
Without limiting the generality of the foregoing, any trade secrets of the
Oaktree Group shall be entitled to all of the protections and benefits under
applicable law. The Participant hereby acknowledges that (i) the Participant may
have had, and may have in the future, access to information that constitutes
trade secrets but that has not been, and shall not be, marked to indicate its
status as such and (ii) this Agreement constitutes reasonable efforts under the
circumstances by the Oaktree Group to notify the Participant of the existence of
such trade secrets and to maintain the confidentiality of such trade secrets
within the provisions of the Uniform Trade Secrets Act or other applicable law.

(v)
The Participant hereby acknowledges and agrees that a remedy at law for any
breach or threatened breach of the provisions of this Paragraph 11 would be
inadequate, and, therefore, the Participant agrees that the Company shall be



14

--------------------------------------------------------------------------------





entitled to injunctive relief, in addition to any other available rights and
remedies in case of any such breach or threatened breach; provided that nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other rights and remedies available for any such breach or threatened breach.
(d)Interference.
(i)
The Participant hereby agrees that for so long as the Participant provides
services to an Oaktree Group Member, and for two years after the Participant
ceases to provide such services for any reason, the Participant shall not
directly or indirectly (x) solicit any customer or client of the Oaktree Group
for a Competitive Business, provided that the foregoing clause (x) shall not be
deemed to prohibit the Participant from participating in the normal marketing
efforts of a Competitive Business after the Participant ceases to provide
services to an Oaktree Group Member, so long as the Participant does not solicit
any client or customer known to the Participant as a result of his or her
provision of services to an Oaktree Group Member to be a client or customer of
the Oaktree Group, other than clients or customers of the Oaktree Group that, as
of the date the Participant ceases to provide services to an Oaktree Group
Member, are bona fide pre-existing clients or customers of such Competitive
Business, (y) induce or attempt to induce any employee of the Oaktree Group to
leave the Oaktree Group or in any way interfere with the relationship between
the Oaktree Group and any employee thereof, or (z) hire, engage, employ, retain
or otherwise enter into any business affiliation with any person who was an
employee of the Oaktree Group at any time during the twelve-month period prior
to the date the Participant ceases to provide services to the Oaktree Group.

(ii)
The Participant hereby agrees that for so long as the Participant provides
services to an Oaktree Group Member and for the duration of the Restricted
Period, the Participant shall not directly or indirectly:

(1)
in any geographic location or area anywhere in the United States of America or
any other country where an Oaktree Group Member conducts business, engage in a
Competitive Business; or

(2)
invest in, own, manage, operate, finance, control, render services to or
participate (whether as an employee, consultant, independent contractor,
officer, director, agent, security holder, creditor, or otherwise) in the
ownership, management, operation, financing, or control of, or have any interest
in, or be employed by, or be associated with or in any manner connected with, or
render services, advice or aid to, or guarantee the obligations of, any Person
that engages in or proposes to engage in a Competitive Business; provided that
nothing herein shall prohibit the Participant from being a passive owner of not
more than one percent of the outstanding stock of any class of securities of a
corporation or entity engaged in such business which is publicly traded so long
as the Participant has no participation in the business of such corporation or
entity (other than the exercise of his or her shareholder voting rights).



15

--------------------------------------------------------------------------------





(e)Disparagement. The Participant hereby agrees that he or she shall not make
any statements, encourage others to make statements or release information that
disparages, discredits, or defames any Oaktree Group Member or engage in any
activity that would have the effect of disparaging, discrediting or defaming any
Oaktree Group Member (including, for the avoidance of doubt, through the
disparagement, discrediting or defamation of any Fund). Notwithstanding the
foregoing, nothing in this Agreement shall prohibit the Participant from making
truthful statements when required by law.
(f)Notice of Cessation of Service. The Participant shall notify the Company of
the Participant’s intention to cease providing services to the Oaktree Group no
later than the longest of the following time periods prior to such cessation:
(i)
in the case the Participant held at least 500,000 Award Units as of May 25, 2007
(before giving effect to the Secondary Offering) or at any point in time
thereafter, 90 calendar days;

(ii)
in the case the Participant held at least 250,000 Award Units but fewer than
500,000 Award Units as of May 25, 2007 (before giving effect to the Secondary
Offering) or at any point in time thereafter (but who has never held more than
499,999 Award Units), 60 calendar days;

(iii)
in the case the Participant’s Cumulative Award Value is at least $3,000,000 at
any point in time after May 25, 2007, 90 calendar days;

(iv)
in the case the Participant’s Cumulative Award Value is at least $1,500,000 but
less than $3,000,000 at any point in time after May 25, 2007 (but such
Cumulative Award Value has never equaled or exceeded $3,000,000), 60 calendar
days;

(v)
in the case the Participant’s Post-2013 Award Value is at least $3,000,000 at
any point in time, 180 calendar days;

(vi)
in the case the Participant’s Post-2013 Award Value is at least $1,500,000 but
less than $3,000,000 at any point in time (but such Post-2013 Award Value has
never equaled or exceeded $3,000,000), 90 calendar days;

(vii)
in the case the Participant has been issued at least one Post-2013 Award Unit
but his or her Post-2013 Award Value has never equaled or exceeded $1,500,000,
45 calendar days; and

(viii)
in all other cases, 30 calendar days.

For the avoidance of doubt, in the event more than one of the foregoing clauses
(i) through (viii) is applicable to the Participant, then the minimum notice
period required from the Participant shall be the longest of the time period
specified in the applicable clause. Notwithstanding the foregoing clauses (i)
through (viii), the notice period set forth therein shall be the minimum notice
period required from the Participant, and the Participant shall be bound by any
longer notice period to which he or she has agreed or may agree pursuant to any
grant or award agreement or other written agreement with any Oaktree Group
Member (whether executed before, on or after the Effective Date).


(g)OCGH Affirmation. For the avoidance of doubt, the Participant acknowledges
and agrees that, if he or she has previously received OCGH limited partner
units, he or she remains bound by his or her obligations under Article X and the
other provisions of the OCGH LPA, notwithstanding


16

--------------------------------------------------------------------------------





his or her receipt of the Granted Units or any cessation of ownership of OCGH
limited partner units or disassociation from OCGH as a limited partner.
12.Transferability.
(a)The Participant shall not, without the prior express written consent of the
Company, assign, sell, convey, dispose, pledge, hypothecate or otherwise
transfer (“Dispose” or a “Disposition”), in whole or in part, any unvested
Granted Unit.
(b)The Participant shall not, without the prior express written consent of the
Company, Dispose, in whole or in part, any vested Award Unit (regardless of
whether such vested Award Unit is a Granted Unit) unless (i) the Participant is
at least 65 years-old in age at the time of such Disposition, (ii) such
Disposition would occur after the first anniversary of the effective date as of
which the Participant permanently ceased to provide services to the Oaktree
Group, or (iii) after giving effect to such Disposition, the remaining number of
vested Award Units then held by the Participant is at least 25% of the
cumulative number of Post-2013 Award Units issued to the Participant that have
vested.
(c)Without limiting any other restrictions set forth in this Agreement or
otherwise, the Participant hereby agrees and understands that the Granted Units
may not be Disposed, in whole or in part, except in accordance with the
provisions of the Operating Agreement and any securities trading policies
adopted by the Oaktree Group from time to time that are generally applicable to
directors, officers, employees of, or other service providers to, the Oaktree
Group with respect to their holdings of any Units or that are otherwise adopted
by the Oaktree Group for purposes of complying with securities laws and other
applicable law (a “Securities Trading Policy”).
(d)To the fullest extent permitted by law, any Disposition or purported
Disposition of a Unit not made in accordance with the provisions of this
Agreement, the Operating Agreement and any Securities Trading Policy shall be
null and void unless the Company determines otherwise in its sole and absolute
discretion.
(e)    For the avoidance of doubt, the obligations and covenants of the
Participant under this Agreement shall survive indefinitely pursuant to their
terms, including Paragraph 11, and the Participant agrees to remain bound to
such obligations and covenants, notwithstanding any forfeiture (whether pursuant
to Paragraph 2(b) or otherwise) or a Disposition of any of the Granted Units.
13.Right to Offset. In the event the Participant owes any amount to any Oaktree
Group Member or is otherwise liable to any Oaktree Group Member for any amount
(each, a “Monetary Obligation”), including principal or interest on any loan
extended by such Oaktree Group Member to the Participant, Oaktree is hereby
authorized to deduct and withhold from any monies otherwise payable to the
Participant with respect to the Granted Units or held in the Designated Unit
Holding Accounts, including any dividend or other distribution payable by the
Company with respect to the Granted Units and the proceeds payable to the
Participant from the sale or other Disposition of any Granted Unit, up to an
amount equal to the Monetary Obligation or as otherwise set forth in any
agreement or note giving rise to such Monetary Obligation, for purposes of
offsetting such amount against the Monetary Obligation.


[the remainder of this page is intentionally left blank.]






17